Citation Nr: 0113236	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  96-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151, for 
malfunctioning aortic and mitral heart valves, claimed to 
be a result of VA medical treatment.  

2. Entitlement to compensation under 38 U.S.C.A. § 1151, for 
the amputation of the right great toe and right 5th toe, as 
well as the left 4th toe, as residuals of malfunctioning 
aortic and mitral heart valves, claimed to be a result of 
VA medical treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
March 1952.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.   

The present appeal arises from a July 1995 rating decision, 
in which the RO denied, inter alia, the veteran's claim for 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
malfunctioning aortic and mitral heart valves, claimed to 
have resulted from VA medical treatment.  The veteran filed 
an NOD in December 1995, and the RO issued an SOC in January 
1996.  The veteran filed a substantive appeal in February 
1996.  A Supplemental Statement of the Case (SSOC) was issued 
in February 1999.  Thereafter, the veteran's appeal came 
before the Board, which, in a February 2000 decision, 
remanded the appeal to the RO for additional development.  

The Board notes that the issue with respect to benefits under 
38 U.S.C.A. § 1151, for the amputation of the right great toe 
and right 5th toe, as well as the left 4th toe, will be 
discussed in the Remand section of this decision.  
Furthermore, in a VA Form 21-646 (Statement of Accredited 
Representative in Appealed Case), dated in May 1999, the 
veteran's representative appears to have raised additional 
claims for entitlement to benefits under 38 U.S.C.A. § 1151, 
for both anemia and osteomyelitis, as due to VA medical 
treatment.  While not before the Board at this time, those 
issues are referred to the RO for development as is deemed 
warranted.  

The Board notes, in addition, that there was a question as to 
the veteran's representation in the present case.  The 
veteran had completed a VA Form 21-22, (Appointment of 
Veterans Service Organization as Claimant's Representative) 
in favor of the Veterans of Foreign Wars of the United States 
(VFW) in October 1991.  Subsequently, the RO received 
correspondence from P. Alex Lipski, an attorney at law, who 
had requested copies of the veteran's VA hospitalization 
records.  In a telefax transmission from Robert Bergan, Esq., 
of Boyle and Anderson, P.C., to the RO in April 2001, it was 
noted that Mr. Lipski, who was an attorney with Boyle and 
Anderson, had retired, and that his representation of the 
veteran in 1992 was for an unrelated matter, and not in 
connection with the veteran's compensation claim.  

Mr. Bergan reported that the veteran's file had been closed, 
and the law firm was not currently representing him.  In a 
subsequent letter from the RO to the veteran, that same 
month, April 2001, the RO informed the veteran that it would 
continue to recognize the VFW as the veteran's 
representative.  No reply to the contrary was received from 
the veteran, and, accordingly, the Board recognizes the VFW 
as the duly appointed representative in the appeal before us.  


FINDINGS OF FACT

1. A Syracuse VA Medical Center (VAMC) hospital summary, 
dated in January 1991, noted that the veteran had been 
diagnosed with severe aortic stenosis, moderate aortic 
insufficiency, and single vessel coronary artery disease.  

2. In February 1991, the veteran underwent aortic valve 
replacement and coronary artery bypass graft surgery at 
the VAMC in Buffalo.  

3. VA medical records reflect that the veteran developed 
streptococcus bovis endocarditis on his native mitral 
valve following his February 1991 surgery.  

4. A St. Joseph's Hospital summary, dated from August to 
September 1991, reported that the veteran underwent double 
valve replacement surgery to correct his mitral valve 
insufficiency.  

5. A North Medical Cardiovascular Group medical note, dated 
in April 1996, indicated that there was no evidence of 
prosthetic valve malfunction.  

6. The evidence of record does not currently reflect any 
cardiac disability, or abnormally functioning aortic 
and/or mitral prosthetic valves.  

7. The preponderance of the evidence of record is against the 
veteran's claim for benefits under the provisions of 
38 U.S.C.A. § 1151 for malfunctioning aortic or mitral 
heart valves, as there is no competent medical evidence 
that any claimed additional disability resulted from VA 
hospitalization, or VA medical or surgical treatment.


CONCLUSION OF LAW

The veteran does not suffer from additional disability due to 
malfunctioning aortic or mitral heart valves, as a result of 
VA medical treatment.  38 U.S.C.A. §§ 1151, 5107(b) (West 
1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107(b)); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he filed 
a claim for entitlement to benefits under 38 U.S.C.A. § 1151 
in October 1991.  The veteran reported that he had undergone 
open heart surgery at the Buffalo VAMC in February 1991, and 
that he had suffered extensive medical problems since the 
surgery.  

Thereafter, in November 1991, the RO received medical records 
from St. Joseph's Hospital, dated from May 1991 to September 
1991.  In particular, a treatment record, dated in August 
1991, noted, with respect to the veteran's medical history, 
that he was status post aortic valve replacement for aortic 
insufficiency, at the Buffalo VAMC in February 1991.  In 
particular, at that time, a #21 Omniscience valve had been 
implanted, and a bypass, with an internal mammary artery 
anastomosed to the left anterior descending artery, was 
performed.  The veteran was noted to have subsequently 
developed streptococcus bovis endocarditis on his native 
mitral valve, which resulted in severe mitral insufficiency.  
The veteran also suffered occlusion of his right superficial 
femoral artery following surgery, had evidence of septic 
embolism to the lower extremities, and had a well-documented 
hemolytic anemia due to his aortic prosthetic valve.  It was 
noted that, the veteran had been sent back to the VAMC in 
Buffalo for replacement of his aortic valve, as well as his 
mitral valve; however, he signed himself out of that facility 
when he reportedly became dissatisfied with the medical care.  

In addition, a St. Joseph's Hospital discharge summary, dated 
from May to July 1991, noted that the veteran suffered from 
substantial vascular disease.  In June 1991, a treatment 
record reported that the veteran underwent excision of 
necrotic skin and debridement of necrotic muscle with a skin 
graft.  This included amputation of the right great toe and 
right 5th toe, as well as the left 4th toe, and debridement of 
the right leg.  Later that month, the veteran underwent 
debridement of the right foot and revision of his amputated 
toes.  He was noted to be status post-embolic phenomena 
involving the toes of both feet.  Furthermore, a discharge 
summary, dated from August to September 1991, indicated that 
the veteran underwent a double valve replacement to correct 
his mitral valve insufficiency.  The replacement was 
performed with a #21 St. Jude in the aortic position and a 
#31 mitral St. Jude.  He was weaned off bypass without 
difficulty, and was hemodynamically stable.  The veteran was 
extubated the following morning, and showed good hemodynamics 
throughout the following day.  

The following month, December 1991, the RO received a VAMC 
Syracuse hospital summary, dated from March to April 1991; 
and a VAMC Buffalo hospital summary, dated from April to May 
1991.  The VAMC Syracuse summary reflected the veteran's 
treatment status post his aortic valve and coronary bypass 
surgery, at the VAMC Buffalo.  There were also findings of 
mitral and aortic valve insufficiency, and a diagnosis of 
streptococcus bovis.  The veteran was also noted to complain 
of leg and foot pain, and it was thought that he was 
embolizing.  He was to be transferred to the VAMC Buffalo.  

The hospital summary from the Buffalo VAMC reflected the 
veteran's complaints of pain in both feet, as well as leg 
ulcerations.  Clinical evaluation revealed multiple ulcers on 
the right and left foot.  There was 2+ left pedal pulse, and 
the right pedal pulse was not palpated.  In addition, the 
veteran was noted to be thin and cachectic, and a 
transthoracic echocardiogram was reported to have revealed 
mild to moderate mitral valve regur,gitation, as well as mild 
aortic valve regurgitation.  It was decided that, when the 
veteran's nutritional status improved, he would undergo 
replacement surgery on his mitral valve.  However, the 
veteran was noted to have pulled out all of his feeding tube 
placements on multiple occasions, and he eventually refused 
to use them.  He was also noted to have refused an angiogram 
of his lower extremities.  Subsequently, during the course of 
his hospitalization, and before his replacement surgery, the 
veteran decided to leave the hospital against medical advice.  

In a July 1995 rating decision, the veteran's claim under 
38 U.S.C.A. § 1151 was denied.  In his subsequent NOD, the 
veteran contended that, due to his heart valve replacement at 
the VAMC in Buffalo, he was not properly treated for his 
lower extremity peripheral vascular disease, and that the 
problem with his heart valves aggravated the condition which 
eventually led to the amputation of several of his toes.  

In January 1999, the RO received VAMC Syracuse medical 
records, dated from October 1990 to December 1998.  In 
particular, these records, for the most part, reflected 
monitoring of the veteran's peripheral vascular disease, as 
well as continued debridement of the calluses and the nails 
on the veteran's feet.  

Following the Board's remand in February 2000, the RO 
received medical records from the VAMC Buffalo and VAMC 
Syracuse, dated from January 1991 to September 1998.  These 
records noted the veteran's diagnoses of aortic stenosis, 
moderate aortic insufficiency, and single-vessel coronary 
artery disease.  The veteran was also noted to have had a 40-
year smoking habit.  He underwent aortic valve replacement 
and coronary artery bypass graft, times-one, with a saphenous 
vein graft to the left anterior descending.  Post-
operatively, the evidence reflected multiple necrotic 
ulcerations and ischemic changes of the veteran's toes, 
bilaterally.  

Included with the VA records was a December 1991 St. Joseph's 
Hospital cardiology consultation report.  It noted that the 
veteran had undergone peripheral vascular surgery and 
peripheral vascular angioplasty.  It was reported that, 
thereafter, the veteran had undergone replacement heart valve 
surgery and from a cardiac standpoint, he had done extremely 
well since then.  It was noted that his hemolytic anemia had 
resolved, and he had maintained sinus rhythm and had shown no 
evidence of congestive heart failure on decreasing 
medication.  Clinical evaluation of the veteran's extremities 
revealed diminished right femoral pulse, absent right pedal 
pulses, with the prior amputations and remote surgical 
changes as noted.  The report's impression was that the 
veteran was stable, in status post aortic and mitral valve 
replacements, with no evidence of heart failure, 
endocarditis, atrial arrhythmias, or persistent valvular 
insufficiency.  

Furthermore, a consultation report from Auburn Memorial 
Hospital, dated in November 1994, reflects that the veteran 
had undergone one-valve replacement at the VAMC Buffalo, 
later had dysfunction of the valve, and also had an embolic 
event in the right lower extremity, and gangrene of the foot.  
He later had a two-valve replacement at St. Joseph's 
Hospital.  The report further noted that an echocardiogram in 
September 1994 had revealed a normally functioning mitral 
prosthesis, and a prosthetic aortic valve with peak systolic 
aortic gradient of approximately 25 mm mercury; a normal left 
ventricular size with normal wall thickness; a normal 
ejection fraction of the left ventricle; abnormal left 
ventricular diastolic relaxation; mild tricuspid 
regurgitation; normally functioning aortic and mitral 
prosthetic valves; and well preserved left ventricular 
function.  The clinical assessment noted no cardiac symptoms.  

Furthermore, a medical note from the North Medical 
Cardiovascular group, dated in April 1996, indicated that 
there was no evidence of prosthetic valve dysfunction, and 
the veteran was in normal sinus rhythm.  



II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991 and Supp. 2000), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2000).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (2000).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).



The veteran filed his claim for benefits under 38 U.S.C.A. 
§ 1151 in October 1991.  Therefore, under the statute and the 
opinion of the General Counsel cited above, this claim has 
been adjudicated by the RO, and is being reviewed by the 
Board, under the version of 38 U.S.C.A. § 1151 extant before 
the enactment of the statutory amendment, as interpreted in 
the Gardner decisions, supra, and under the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, neither VA fault nor 
an event not reasonably foreseeable would be required for 
this claim to be granted.

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).


The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the Court of 
Appeals for the Federal Circuit confirmed that, under section 
5107(a), VA had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the Court 
had issued a decision holding that VA was not permitted to 
assist a claimant in developing a claim which was not well 
grounded.  Morton v. West, 12 Vet.App. 477 (July 14, 1999), 
en banc review denied, 13 Vet.App. 205 (1999) (per curiam), 
remanded sub nom. Morton v.Gober, No. 99-7191 (Fed. Cir. Aug. 
17, 2000) (unpublished per curiam order), opinion withdrawn 
and appeal dismissed, 14 Vet.App. 174 (2000) (per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, and the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (2000).  See generally 
Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 
2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon our review 
of the medical evidence of record, the Board concludes that 
all reasonable efforts have been made to compile a complete 
record for our decision, and that the veteran has had 
adequate notice of the evidence needed to substantiate his 
claim.  In this respect, the veteran's medical records 
associated with his claim have been obtained from the 
appropriate sources, and he has been apprised in the SOC and 
SSOC of the type of evidence he would need to submit to 
substantiate his claim.  Moreover, the voluminous medical 
records in the claims file fully document the issue before 
us.



Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development as to the issue which we are resolving today 
(another issue is being remanded, below).  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Court has consistently held that a claim for "[s]ervice 
connection generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet.App. 488, 493 (1997).  
In the same vein, the Court has also held that the 
requirements for establishing entitlement to benefits for 
disability "as if" service connected under section 1151 
are, paralleling those generally set forth for establishing 
service connection claims, as follows:  (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of a 
disease or injury as the result of hospitalization, medical 
or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
(i.e., a link or a connection) between that asserted injury 
or disease and the current disability.  See Jones v. West, 12 
Vet.App. 460, 464 (1999).  

Thus, even without the now repealed well-grounded-claim 
requirement, a veteran must still make a showing of medical 
evidence of a nexus (i.e., a link or a connection) between 
that asserted injury or disease and the current disability.  
The veteran has contended that he suffered additional 
disability as a result of VA heart surgery in 1991, following 
which he was found to suffer from a malfunctioning aortic 
valve, and developed streptococcus bovis endocarditis of the 
mitral valve.  Upon review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for benefits under 38 U.S.C.A. § 1151, 
for malfunctioning heart valves.  

In reaching this conclusion, we note that we have reviewed 
the VA medical records associated with the veteran's surgical 
treatment in 1991, at the Buffalo VAMC, to repair his aortic 
valve.  We have also reviewed subsequent treatment records 
from St. Joseph's Hospital, where the malfunctioning aortic 
valve was replaced.  The evidence reflects that, following 
the initial valve replacement surgery at the VAMC in Buffalo, 
the veteran was informed that additional surgery was to be 
done to repair both the aortic and mitral valves.  However, 
the veteran declined further treatment by VA, and instead was 
treated at St. Joseph's Hospital.  A corrective surgical 
procedure was performed, in which the veteran's aortic and 
mitral heart valves were replaced.  Subsequent medical 
records reflect no cardiac problems, with a report of 
normally functioning aortic and mitral prosthetic valves.   

As noted above, to establish entitlement to benefits under 
section 1151, a claimant must submit medical evidence of a 
current disability, resulting from VA medical care.  Such 
benefits compensate for current, not past, disability and, if 
the non-VA surgery performed after the VA surgery resulted in 
amelioration of the veteran's malfunctioning heart valves, 
there is no present disability that can be attributed to VA 
medical care.  Therefore, given the lack of medical evidence 
that the veteran suffers from malfunctioning heart valves at 
present, the first element required for a showing of section 
1151 entitlement, i.e., current disability, has not been met.  
See Jones, supra.

The Board has also assessed the veteran's claim under the 
theory of reasonable doubt.  As noted above, under the law, 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)).  We note that a reasonable doubt will 
be said to exist when there is an approximate balance of 
positive and negative evidence, which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt, and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2000). 

In this instance, the Board has considered the theory of 
reasonable doubt, but we do not find an approximate balance 
of positive and negative evidence to warrant granting the 
veteran's claim.  As noted above, the veteran is not 
currently shown to be suffering from malfunctioning aortic or 
mitral heart valves.  

To some extent, it appears the veteran is claiming some sort 
of compensation for pain or other discomfort which he might 
have experienced following his 1991 surgery.  In that regard, 
we must note that section 1151 does not, by its terms, 
provide for such compensation, but rather provides for 
disabilities to be rated according to the VA Rating Schedule, 
as if the disability were service-connected.  See, e.g., 
Bagwell v. Brown, 9 Vet.App. 337, 338 (1996), stating that 
"traditional tort damages" such as "compensation for 'pain 
and suffering'" are not available in a section 1151 claim.

Although the law applicable to this case, as discussed above, 
exempts the veteran from a requirement to establish 
negligence or other wrongdoing on the part of VA, the law 
does require proof of both additional disability and 
causation; in other words, any claimed additional disability 
must be shown, by medical evidence, to have resulted from, 
and not merely to have been coincidental with, the specified 
VA hospitalization or medical or surgical treatment.  As 
noted above, the evidence of record does not reflect that the 
veteran is currently suffering from malfunctioning heart 
valves.  Thus, under the law, with respect to the requirement 
that the veteran must provide medical evidence of a current 
disability, he has not done so.


Furthermore, the veteran is not shown to possess the 
technical competence to establish a relationship between any 
valvular heart surgery and a claimed disability as a result.  
As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence.  The Court has reiterated this 
requirement many times.  While a lay person is competent to 
describe symptoms, he or she is not competent to offer 
evidence which requires medical knowledge, such as a 
diagnosis or a determination of etiology.  Voerth v. West, 13 
Vet.App. 117, 120 (1999), citing Espiritu, supra.  See also 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Carbino v. Gober, 
10 Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999).  

Moreover, as sympathetic as we might be toward a veteran's 
claim, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  Having reviewed the extensive medical 
records in this case, we can find none supporting the 
veteran's contention that he currently suffers from any 
cardiac abnormality as a result of VA treatment.  

The Board is further cognizant, as noted above, that, 
following our February 2000 decision, the RO received a 
number of medical records from the VAMCs in Buffalo and 
Syracuse.  It also received a small number of non-VA medical 
records.  The RO did not issue an SSOC with respect to this 
evidence.  The governing regulation, 38 C.F.R. § 19.31 
(2000), provides that an SSOC will be furnished to the 
appellant and the representative, if any, when additional 
pertinent evidence is received after an SOC has been issued, 
or the most recent SSOC has been issued.  See also 38 C.F.R. 
§ 19.37(a) (2000); Thurber v. Brown, 5 Vet.App. 119, 126 
(1993).  

The Board notes that we may consider arguments, sub-issues, 
statutes, regulations, or Court analyses which have not been 
considered by the RO, if a claimant will not be prejudiced by 
such action.  Furthermore, whether the Board must remand an 
appeal to the RO to cure a deficiency in the statement of the 
case relating to the summary of evidence, citation of 
statutes and regulations, or the summary of the reasons for 
the RO's decision will depend on the circumstances of the 
individual case.  See VAOPGCPREC 16-92 (July 24, 1992).  In 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993), the Court cited 
to VAOPGCPREC 16-92 in holding, "As with all of its 
decisions, a BVA decision that a claimant will not be 
prejudiced by its deciding a question or questions not 
addressed by the AOJ [i.e., the RO] must be supported by an 
adequate statement of reasons or bases."

With respect to the current appeal, the Board finds that 
proceeding to a decision without remanding to the RO for 
consideration of the additional medical records does not 
unduly prejudice the veteran.  In reaching this conclusion, 
we note that many of the medical records received by the RO 
were duplicative, and had been previously considered by the 
RO in its July 1995 rating decision.  Furthermore, as noted 
above, none of the medical evidence demonstrates that the 
veteran currently suffers from any cardiac disability, or 
from abnormal functioning of the aortic and/or mitral 
prosthetic valves.  Therefore, after careful review of the 
record, the Board can find no reason that a remand of the 
veteran's appeal in this case and reconsideration by the RO 
of these records would be judicially expedient or would 
result in a different finding than that reached previously by 
the RO.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  See Winters, Soyini; and Sabonis, supra.  

Accordingly, it is the Board's conclusion that the 
preponderance of the evidence is against the veteran's claim 
under 38 U.S.C.A. § 1151 for malfunctioning heart valves, 
and, therefore, it must be denied.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
malfunctioning aortic and mitral heart valves is denied.  


REMAND

With respect to the veteran's claim for benefits under 
38 U.S.C.A. § 1151 for the amputation of the great toe and 
5th toe of the right foot, and the 4th toe of the left foot, 
the Board notes that the amputation of the toes took place 
after the veteran's initial valvular surgery at the Buffalo 
VAMC in February 1991.  The veteran has been reported to have 
smoked cigarettes for 40 years, and he suffers from 
peripheral vascular disease.  

However, the Board is also cognizant that the evidence 
reflects that the veteran suffered from an embolism following 
his valvular surgery in February 1991.  As noted above, a St. 
Joseph's Hospital medical record noted that the veteran had 
suffered an occlusion of his right superficial femoral artery 
following surgery and had evidence of septic embolism to the 
lower extremities.  An additional record reflected that the 
veteran was status post-embolic phenomenal involving the toes 
of both feet.  A VA treatment record noted the veteran's 
complaints of foot and leg pain, and that it was thought that 
he was embolizing.  Furthermore, a VA treatment record 
reported that the veteran suffered from multiple necrotic 
ulcerations and ischemic changes of his toes, bilaterally.  
Finally, a consultation report from Auburn Memorial Hospital 
noted that the veteran had experienced a dysfunction of a 
valve replacement, and also had an embolic event to the right 
lower extremity and gangrene of the foot.  

We are mindful that we cannot make our own independent 
medical determinations, and if the medical evidence of record 
is insufficient, we may seek an advisory opinion, or order a 
medical examination.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  As noted above, neither VA fault nor an event not 
reasonably foreseeable would be required for the veteran's 
claim to be granted.  In this respect, the Board is unsure, 
based upon review of the evidence of record, as to the 
etiology of the gangrene in the veteran's toes.  We note that 
the evidence appears to reflect that the gangrene may have 
been caused by either the veteran's peripheral vascular 
disease or his embolic events, or, possibly, a combination 
thereof.  However, the evidence does not satisfactorily 
identify either of those conditions as the result of the 
veteran's heart surgery in February 1991.  

Of significance in the present matter, is language in the new 
statute (VCAA) which provides:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. --
The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim. . . if the evidence of record before the 
Secretary contains competent evidence that the 
claimant has a current disability; indicates that 
the disability or symptoms may be associated with 
the claimant's active military, naval, or air 
service; does not contain sufficient medical 
evidence for the Secretary to make a decision on 
the claim.   

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103A(f)) 
(emphasis added).  

Recognizing, of course, that a section 1151 claim is not 
identical with a service connection claim, the Board, as 
discussed above, observes that the same principles with 
regard to medical nexus apply.  Therefore, we believe 
additional development is necessary by the RO, to further 
clarify the cause of the gangrene in the veteran's toes, and 
determine whether or not the cause was a direct result of the 
veteran's heart surgery at the VAMC Buffalo in February 1991.  

Accordingly, while we regret the delay, this case is REMANDED 
to the RO for the following development:

1. The veteran should be invited to 
submit or identify any additional 
evidence pertinent to his claim.  
Based upon his response, if 
applicable, the RO should obtain 
copies of any pertinent treatment 
records so identified by the veteran 
from the identified source(s), and 
associate them with the claims folder.  

2. The RO should refer the veteran's 
claims file, to include this Remand 
decision, to an appropriate medical 
doctor, who is qualified to render an 
opinion as to the issue in question.  
That physician should be requested to 
review the evidence of record 
associated with the veteran's 
treatment for his heart, as well as 
for his feet and toes.  Thereafter, he 
or she should answer the following 
questions:  

a. What was the etiology of the 
gangrene of the veteran's toes?

b. Is it at least as likely as not 
that the cause of the toe 
amputations was a result of, and 
not merely coincidental with, the 
veteran's aortic valve replacement 
and heart bypass surgery conducted 
at the Buffalo VAMC in February 
1991?

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the doctor is unable to 
give an opinion with respect to either 
question, he or she should explain 
why.

3. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that the aforementioned 
development action has been conducted 
and completed in full.  If any 
required action is incomplete, 
appropriate corrective action is to be 
implemented.  

4. Thereafter, the RO should again 
consider the veteran's claim.  If 
action taken remains adverse to him, 
he and his accredited representative 
should be furnished an SSOC concerning 
all evidence added to the record since 
the last SSOC.  Thereafter, the 
veteran and his representative should 
be given an opportunity to respond.  
The case should then be returned to 
the Board for further appellate 
consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the appellant until she receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



